Citation Nr: 1207580	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971, with additional unverified reserve or civilian service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision, mailed to the Veteran in May 2005, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Portland, Oregon.  The April 2005 rating decision, in pertinent part, declined to reopen the Veteran's previously denied claims of entitlement to service connection for:  hypertension; a skin rash; muscle and joint aches, to include the knees, ankles, and hips; vision problems; bilateral hearing loss; a pulmonary disease, to include residuals of pneumonia and inflamed lungs; a sinus disorder; and a liver disorder, on the basis that sufficient new and material evidence had not been received.  The April 2005 rating decision also denied the Veteran's claims of entitlement to service connection for dysthymic disorder and posttraumatic stress disorder (PTSD).  The Veteran perfected his appeal as to all of the above-listed issues in September 2007.  

By a June 2010 rating decision of the RO in Portland, Oregon, the Veteran was granted service connection for anxiety disorder, not otherwise specified (NOS), with depression, NOS, claimed as dysthymic disorder and PTSD; as well as bilateral hearing loss.  Thus, the RO's June 2010 action represents a full grant of the benefits sought as to the Veteran's claims of entitlement to service connection for dysthymic disorder and PTSD and the Board will confine its consideration to the issues set forth on the decision title page.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon.  A transcript of the hearing has been associated with the claims file. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Veteran's August 2011 Board hearing, he asserted entitlement to service connection for a back disorder.  Review of the claims file reveals that service connection for a back disorder was denied by a January 2007 rating decision of the RO in Portland, Oregon.  Therefore, the Board does not have jurisdiction over the issue, captioned as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, and entitlement to service connection for:  a skin rash; muscle and joint aches and pain, to include the hips, knees, ankles, shoulders, and elbows; a pulmonary disorder; a sinus disorder; and a liver disorder, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 31, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems. 

2.  The RO denied the Veteran's claim to reopen his claim of entitlement to service connection for a skin disorder in a November 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

3.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder. 

4.  The RO denied the Veteran's claim to reopen his claim of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, in a November 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

5.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows. 

6.  The RO denied the Veteran's claim to reopen his claim of entitlement to service connection for a pulmonary disorder in a November 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

7.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a pulmonary disorder. 

8.  The RO denied the Veteran's claim of entitlement to service connection for a sinus disorder in a November 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

9.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disorder. 

10.  The RO denied the Veteran's claim of entitlement to service connection for a liver disorder in a November 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

11.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a liver disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.            § 20.204 (2011). 

2.  As to the issue of entitlement to service connection for a skin disorder, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received since the November 2002 rating decision to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  As to the issue of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

5.  New and material evidence has been received since the November 2002 rating decision to reopen the claim of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156(a) (2011). 

6.  As to the issue of entitlement to service connection for a pulmonary disorder, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

7.  New and material evidence has been received since the November 2002 rating decision to reopen the claim of entitlement to service connection for a pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

8.  As to the issue of entitlement to service connection for a sinus disorder, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

9.  New and material evidence has been received since the November 2002 rating decision to reopen the claim of entitlement to service connection for a sinus disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

10.  As to the issue of entitlement to service connection for a liver disorder, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

11.  New and material evidence has been received since the November 2002 rating decision to reopen the claim of entitlement to service connection for a liver disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

On August 31, 2011, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim for service connection for vision problems.  The Board notes here that the claim is properly captioned as whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his Board hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 
As the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

The Duties to Notify and Assist 

In light of the favorable disposition, limited herein to whether there is new and material evidence to reopen the Veteran's previously denied claims of entitlement to service connection for:  a skin disorder; muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows; a pulmonary disorder; a sinus disorder; and a liver disorder, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time. 

New and Material Evidence

Initially, the Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R.              § 3.156(c) (2011).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.  

In February 2003, December 2008, and February 2009, additional service personnel records were associated with the claims file; however, the newly-associated service personnel records are not relevant to the instant claims.  The newly-associated service personnel records received in February 2003 demonstrate that the social security number on the Veteran's original DD-214, his service separation form, had been corrected.  The newly-associated service personnel records received in December 2008 demonstrate the Veteran's service points and a reserve or civilian service job duties and performance appraisal.  The newly-associated service personnel records received in February 2009 demonstrate the Veteran's chronological listing of service, grade date, foreign service, and specialties.  Evidence that the Veteran's military occupational specialty (MOS) was motion picture lab specialist was already of record, in the form of a DD-214, in as early as September 1971.  Evidence that the Veteran served in the Republic of Vietnam was of record, in the form of service treatment records, in as early as June 1998.  An appraisal of one of his reserve or civilian service job duties and a list of service points do not indicate his health status during such service.  The Veteran's correct social security number has no bearing on the merits of his claims.  Thus, the newly-associated service personnel records are not relevant to the instant claims as they, in essence, contain evidence already of record and/or do not speak to the issue at hand, whether the Veteran's currently claimed disabilities are related to a period of active service, specifically to include his exposure to chemicals while processing film or his musculoskeletal injuries.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records. 

Service connection for a skin disorder, muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows, and a pulmonary disorder, was previously denied in a November 2002 rating decision on the basis that new and material evidence sufficient to reopen the previously denied claims was not received.  The claims were originally denied by a March 1998 rating decision.  Subsequent to the receipt of additional service records, the RO issued an additional rating decision in June 1998 and determined that the decisions of the March 1998 rating decision were confirmed and continued.  38 C.F.R. § 3.156(c).  Service connection for a sinus disorder and a liver disorder was previously denied by the November 2002 rating decision.  Although the RO, in April 2005, determined that there was new and material evidence to reopen the Veteran's previously denied claims, the Board must consider such because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current claim in October 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision of the Veteran's claims in November 2002 consisted of the Veteran's claims and related statements, his service treatment records; and his VA and private treatment records.  The RO found that as to the previously denied claims of entitlement to service connection for a skin disorder, muscle and joint aches and pain, to include the hips, knees, and ankles, and a pulmonary disorder, there was no evidence in the Veteran's service treatment records for a chronic disability and thus there was no new and material evidence that raised a reasonable possibility of substantiating the claim.  The RO found that as to the claims of entitlement to service connection for a liver disorder and a sinus disorder, there was no evidence of a current chronic sinus or liver disorder related to service.  The claims were denied and the November 2002 rating decision was not appealed and became final.  

Newly received relevant evidence as to each of the previously denied claims includes the Veteran's statements, including those rendered before the Board in August 2011, his VA and private treatment records, and his clinical information as to film processing and related health concerns submitted in April 2007.  The Board finds that the evidence as to the Veteran's claims received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, clinical evidence that indicates that a multitude of physical disabilities may be related to exposure to chemicals during film processing.  

In determining that the evidence submitted since the November 2002 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  Specifically, VA's assistance, in the form of VA opinions as to whether the Veteran's disabilities currently on appeal are related to his active service, specifically to include his exposure to chemicals while processing film or his musculoskeletal injuries, could reasonably result in the substantiation of the claims.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for:  a skin rash; muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows; a pulmonary disorder; a sinus disorder; and a liver disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.






(CONTINUED ON THE NEXT PAGE)
As the Board has determined that new and material evidence has been received as to the Veteran's previously denied claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, in a letter dated in December 2004 and in the August 2007 statement of the case, the Veteran was apprised of he laws and regulations pertaining to consideration of his claims on the merits.  However, as will be discussed below, further development is required prior to the Board's adjudication of the claims.


ORDER

The appeal, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, is dismissed.

The claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows, is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a pulmonary disorder is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a sinus disorder is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a liver disorder is reopened, and to this extent only, the appeal is granted.




REMAND

Additional development is needed prior to further disposition of the claims.

Limited to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, the Board notes that if a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A.     § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  Here, in a June 2011 statement, the Veteran alleges that the RO's 1998 rating decision that denied his earlier claim of entitlement to service connection for hypertension was the product of CUE.  To date, the RO has not considered whether its unappealed June 1998 rating decision contained CUE.

The Veteran's challenge to the June 1998 rating decision is thus inextricably intertwined with his current claim as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

As to the Veteran's claims of entitlement to service connection for:  a skin rash; muscle and joint aches and pain, to include the hips, knees, and ankles, now captioned to include the shoulders and elbows; a pulmonary disorder; a sinus disorder; and a liver disorder, the Board notes that the Veteran clarified the bases upon which he asserts entitlement to service connection for the disabilities.  He reported that he did not assert entitlement to service connection for the disabilities on the bases of his Persian Gulf War service, or in-service herbicide exposure.  He reported that instead, each of the disabilities currently on appeal were related to period of active service, specifically to include his exposure to chemicals while processing film, his fall on his left knee, or his accident wherein he fell from a diving board.  

The most recent VA treatment records currently associated with the claims file, with the exception of the September 2010 VA examination conducted for the purpose of adjudicating a claim not before the Board, are dated in June 2010.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's service personnel records demonstrate that his MOS was motion picture lab specialist.  At the time of his August 2011 Board hearing, the Veteran reported that he spent 8 hours each day, for 31/2 to 4 years, working with chemicals while processing film.  His service treatment records indicate that in August 1970, he reported a history of recent pneumonia, complained of chemical inhalation, and underwent X-ray examination of the chest.  His service treatment records dated in February 1969 and April 1969 indicate that he presented with dermatitis, or a rash, respectively, on both hands.  His service treatment records also indicate that in August 1965, he fell from a diving board and presented with abrasions to the left elbow; and in January 1970, he fell and presented with soft tissue trauma to the left knee.

In this regard, the Board notes that treatment records, contained in the same envelope as the Veteran's service treatment records, dated in 1982 and 1983, during a period of reserve or civilian service, indicate that he underwent surgery for chronic maxillary sinusitis and deviated nasal septum and obstruction.  Also of record are service treatment records dated in the 1990's.  As there are notations that the Veteran was a civilian during some of the instances of treatment and evaluation, it remains unclear if the Veteran had any active service subsequent to his active service dated from September 1967 to September 1971.  Thus, on remand, the AMC must determine the dates of each period of the Veteran's active service subsequent to September 1971.  Although it appears as though most of the Veteran's service treatment and personnel records have been obtained, the AMC should confirm that all outstanding service treatment and personnel records are obtained and associated with the record.   

The Veteran has been diagnosed, or complained of or was treated for symptoms, of each of the disabilities claimed.  He has been diagnosed with osteroarthritis of the left ankle and bilateral knees, a fatty liver, restrictive lung disease, skin lesions, decreased range of motion in the bilateral hips, tophi of the right elbow, probable supraspinatus tendonitis, and unspecified joint pain.  As to the Veteran's unspecified joint pain, the Board notes that an October 2004 VA treatment record indicates that the treating professional questioned whether there was a rheumatologic issue of the multiple joints.  No examiner has opined as to the precise nature of the disabilities currently on appeal and whether they are related to active service, specifically to include the Veteran's exposure to chemicals while processing film, or his musculoskeletal injuries.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of CUE in the RO's June 1998 rating decision that continued the March 1998 decision to deny entitlement to service connection for hypertension.  Then, if appropriate, reconsider the current claim as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Obtain and associate with the Veteran's claims file any outstanding service personnel records, and any outstanding service treatment records from any period of active service subsequent to his period of active service dated from September 1967 to September 1971 from the National Personnel Records Center (NPRC), any reserve unit, or any other appropriate custodian.  Verify all dates of active service, including periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or annual training (AT).  

3.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Portland, Oregon, dated from June 2010 to the present.  

As to each of the above directives regarding the Veteran's service and VA records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.    § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2011). 

4.  After all outstanding service treatment and personnel records have been associated with the file; schedule the Veteran for a VA examination.  Inform the VA examiner as to the dates of each period of active service.

(a)  The examiner must diagnose all pathology related to the skin and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed skin disorder was incurred in any period of active service, including the Veteran's exposure to chemicals while processing film and his 1969 treatment for dermatitis and a skin rash.  

(i) To the extent that the AMC confirms a period of active service subsequent to September 1971, the examiner must also opine as to whether the Veteran's 1969 treatment for dermatitis and a skin rash represents clear and unmistakable evidence (i.e., it is undebatable) of a pre-existing skin disorder prior to any subsequent period of active service, and if so, the examiner must opine as to whether the Veteran's pre-existing skin disorder underwent an increase in the underlying pathology during any period of subsequent active service, i.e., was aggravated during a period of active service.  

(ii)  If the examiner determines that the Veteran's skin disorder did not undergo an increase in severity during a subsequent period of active service, the examiner must opine as to whether the evidence against aggravation is clear and unmistakable.

(iii) If the examiner determines that there was an increase in severity of the Veteran's skin disorder during a subsequent period of active service, the examiner must opine as to whether that increase was clearly and unmistakably due to the natural progress of the disease.

(b)  The examiner must diagnose all pathology related to the muscles and joints of the hips, knees, ankles, shoulders, and elbows, including consideration of whether a rheumatologic diagnosis is appropriate, and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed disability characterized by muscle and joint aches and pain, to include the hips, knees, ankles, shoulders, and elbows, was incurred in any period of active service, including the Veteran's exposure to chemicals while processing film, his August 1965 fall from a diving board resulting in left-elbow abrasions, his January 1970 left-knee injury resulting in soft tissue trauma, or any other claimed musculoskeletal injury.

(i) To the extent that the AMC confirms a period of active service subsequent to September 1971, the examiner must also opine as to whether the Veteran's 1965 and 1970 falls resulting in abrasions and soft tissue trauma, respectively, represent clear and unmistakable evidence (i.e., it is undebatable) of a pre-existing muscle and joint disorder of the hips, knees, ankles, shoulders, and elbows, prior to any subsequent period of active service, and if so, the examiner must opine as to whether the Veteran's pre-existing muscle and joint disorder underwent an increase in the underlying pathology during any period of subsequent active service, i.e., was aggravated during a period of active service.  

(ii)  If the examiner determines that the Veteran's muscle and joint disorder did not undergo an increase in severity during a subsequent period of active service, the examiner must opine as to whether the evidence against aggravation is clear and unmistakable.

(iii) If the examiner determines that there was an increase in severity of the Veteran's muscle and joint disorder during a subsequent period of active service, the examiner must opine as to whether that increase was clearly and unmistakably due to the natural progress of the disease.

(c)  The examiner must diagnose all pulmonary pathology and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed pulmonary disorder was incurred in any period of active service, including the Veteran's exposure to chemicals while processing film, his 1969 pneumonia, or his 1970 evaluation subsequent to chemical inhalation.  

(i) To the extent that the AMC confirms a period of active service subsequent to September 1971, the examiner must also opine as to whether the Veteran's 1969 pneumonia and 1970 chemical inhalation represent clear and unmistakable evidence (i.e., it is undebatable) of a pre-existing pulmonary disorder prior to any subsequent period of active service, and if so, the examiner must opine as to whether the Veteran's pre-existing pulmonary disorder underwent an increase in the underlying pathology during any period of subsequent active service, i.e., was aggravated during a period of active service.  

(ii)  If the examiner determines that the Veteran's pulmonary disorder did not undergo an increase in severity during a subsequent period of active service, the examiner must opine as to whether the evidence against aggravation is clear and unmistakable.

(iii) If the examiner determines that there was an increase in severity of the Veteran's pulmonary disorder during a subsequent period of active service, the examiner must opine as to whether that increase was clearly and unmistakably due to the natural progress of the disease.

(d)  The examiner must diagnose all pathology related to the sinuses and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed sinus disorder was incurred in any period of active service, including the Veteran's exposure to chemicals while processing film, his 1969 pneumonia, or his 1970 evaluation subsequent to chemical inhalation.  

(i) To the extent that the AMC confirms a period of active service subsequent to September 1971, the examiner must also opine as to whether the Veteran's 1969 pneumonia and 1970 chemical inhalation, or his 1982 chronic maxillary sinusitis and deviated septum, represent clear and unmistakable evidence (i.e., it is undebatable) of a pre-existing sinus disorder prior to any subsequent period of active service, and if so, the examiner must opine as to whether the Veteran's pre-existing sinus disorder underwent an increase in the underlying pathology during any period of subsequent active service, i.e., was aggravated during a period of active service.  

(ii)  If the examiner determines that the Veteran's sinus disorder did not undergo an increase in severity during a subsequent period of active service, the examiner must opine as to whether the evidence against aggravation is clear and unmistakable.

(iii) If the examiner determines that there was an increase in severity of the Veteran's sinus disorder during a subsequent period of active service, the examiner must opine as to whether that increase was clearly and unmistakably due to the natural progress of the disease.

(e)  The examiner must diagnose all pathology related to the liver and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed liver disorder was incurred in active service, including the Veteran's exposure to chemicals while processing film.  

(i) To the extent that the AMC confirms a period of active service subsequent to September 1971, the examiner must also opine as to the onset of the any liver disorder and opine as to whether there is clear and unmistakable evidence (i.e., it is undebatable) of a pre-existing liver disorder prior to any subsequent period of active service, and if so, the examiner must opine as to whether the Veteran's pre-existing liver disorder underwent an increase in the underlying pathology during any period of subsequent active service, i.e., was aggravated during a period of active service.  

(ii)  If the examiner determines that the Veteran's liver disorder did not undergo an increase in severity during a subsequent period of active service, the examiner must opine as to whether the evidence against aggravation is clear and unmistakable.

(iii) If the examiner determines that there was an increase in severity of the Veteran's liver disorder during a subsequent period of active service, the examiner must opine as to whether that increase was clearly and unmistakably due to the natural progress of the disease.

In this regard, as to each of the above inquiries, the examiner should consider the Veteran's statements regarding his in-service chemical exposure while processing film and his in-service musculoskeletal injuries, as well as his statements of symptoms in service and continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).
The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The Board has posed a number of inquires to the VA examiner as to the disabilities currently on appeal, and each inquiry must be responded to in full.  If the examination report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


